Citation Nr: 0615017	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable disability rating for service-
connected asthma with allergic rhinitis and bronchospasm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that granted service connection for chronic 
dermatophytosis of the feet and denied the claim for an 
increased rating for asthma.  In September 2005, the veteran 
withdrew his claim for an increased rating for 
dermatophytosis of the feet.  See 38 C.F.R. § 20.204 (2005).  

In August 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDING OF FACT

The veteran's asthma required daily bronchodilator therapy 
with no objective indication of at least monthly visits to a 
physician for required care of exacerbations, or at least 
three courses of systemic corticosteroids yearly.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for 
asthma with allergic rhinitis and bronchospasm have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in September 2002.  The veteran was 
told of the requirements to successfully establish a claim 
for an increased rating, advised of his and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The timing and content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in December 2002.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.

II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has rated the veteran's asthma pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6602.

Under those criteria, a 10 percent rating is warranted when 
there is evidence of bronchial asthma with FEV-1 of 71 to 80 
percent of the predicted value; or FEV-1/FVC of 71 to 80 
percent; or the need for intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent evaluation is warranted 
for bronchial asthma where asthma is manifested by FEV-1 of 
56-70 percent predicted, or; FEV-1/FVC of 56-70 percent; or, 
daily inhalational or oral bronchodilator therapy; or 
inhalational anti-inflammatory medication.

The next schedular evaluation of 60 percent requires FEV-1 of 
40-55 percent predicted; or, FEV-1/FVC of 40-55 percent; or, 
at least monthly visits to a physician for required care of 
exacerbations; or, intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

The RO has assigned a noncompensable rating for the veteran's 
asthma.  After carefully reviewing all the evidence of record 
and applying the facts in this case to the criteria set forth 
above, the Board finds that a 30 percent rating is warranted 
for asthma.  

The evidence in this case shows that the veteran's asthma has 
essentially necessitated the use of daily inhalational or 
oral bronchodilator therapy.  VA treatment records from April 
1998 to August 2005 revealed that the veteran received 
treatment for his asthma in March 2005, April 2005, July 
2005, and August 2005.  During these treatments, a 
bronchodilator was administered to him.  In August 2005, his 
asthma was described as moderate to severe, persistent, and 
he was prescribed a trial of Spiriva, which he was to inhale 
daily using a handihaler device.  (Spiriva is a maintenance 
bronchodilator used for treatment of breathing problems in 
patients with chronic obstructive pulmonary disease.  United 
States Food and Drug Administration, Patient Information 
Sheets, Spiriva, 
http://www.fda.gov/cder/consumerinfo/druginfo/spiriva.htm.)  
Although the lowest pulmonary function test results performed 
in 2005 were FEV-1 of 75 percent predicted and FEV-1/FVC of 
88 percent in March 2005, the daily bronchodilator therapy 
the veteran was prescribed satisfies the criteria for a 30 
percent rating under Diagnostic Code 6602 (where veteran need 
only meet this criteria for a 30 percent evaluation).  

The preponderance of the evidence, however, does not show 
that a rating in excess of 30 percent is warranted.  The 
results of the pulmonary function testing did not meet the 
criteria for a 30 percent rating.  As stated above, the 
lowest pulmonary function test result was FEV-1 of 75 percent 
predicted and FEV-1/FVC of 88 percent, which does not satisfy 
the criteria for 60 percent, which requires FEV-1 of 40-55 
percent predicted; or, FEV-1/FVC of 40-55 percent.  In 
addition, as delineated above, the record does not show that 
the veteran's asthma necessitated at least monthly visits to 
a physician for required care of exacerbations or at least 
three courses of systemic corticosteroids yearly.  

Based on the foregoing, and affording the veteran the benefit 
of the doubt, the Board finds that a 30 percent rating is 
warranted for the veteran's asthma.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  To this extent, the appeal is granted.


ORDER

Entitlement to a 30 percent rating for asthma is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



_____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


